


Exhibit 10.48


PURCHASE AND SALE AGREEMENT






by and between




HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company


as Seller




and




CLAUDINE PROPERTY OWNER LLC,
a Delaware limited liability company


as Buyer




Harrah’s Las Vegas Hotel & Casino
3475 South Las Vegas Boulevard
Las Vegas, Nevada


Effective Date: November 29, 2017







--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) made as of November 29, 2017
(the “Effective Date”) by and between HARRAH’S LAS VEGAS, LLC, a Nevada limited
liability company, having an office at One Caesars Palace Drive, Las Vegas,
Nevada 89109 (“Seller”), and CLAUDINE PROPERTY OWNER LLC, a Delaware limited
liability company (“Buyer”), having an office at 8329 W. Sunset Road, Suite 210,
Las Vegas, Nevada 89113.




W I T N E S S E T H:
WHEREAS, Seller desires to sell and convey and Buyer desires to purchase and
acquire all of the equity in the owner of that certain parcel of real property
and the buildings and other improvements constructed thereon commonly known as
Harrah’s Las Vegas Hotel & Casino, having an address of 3475 South Las Vegas
Boulevard, Las Vegas, Nevada, as more particularly bounded and described in
Exhibit A annexed hereto and made a part hereof.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein the parties hereto do hereby agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
SECTION 1.1.    Definitions. In addition to terms defined elsewhere in this
Agreement, as used herein, the following terms shall have the following
meanings:
“Affiliate” shall mean with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternative Financing” shall have the meaning given in Section 8.8(b).
“Amended and Restated ROFR” shall mean an amendment and restatement of that
certain Right of First Refusal Agreement dated as of October 6, 2017, between
CEC and VICI, in the form attached hereto as Exhibit H.
“Bright Line Commitment Provision” shall have meaning given in Section 8.8(b).
“Buildings” shall mean all buildings, structures and other improvements and
fixtures located on the Land on the Effective Date, collectively.
“Business Day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the State in which the Property is located. If any
period expires or action is to be taken on a day which is not a Business Day,
the time frame for the same shall be extended until the next Business Day.
“Buyer Guarantor” shall mean VICI Properties 1 LLC, a Delaware limited liability
company.
“Buyer Liquidated Damages Amount” shall have the meaning given in Section 9.2.
“Buyer’s Warranties” shall mean, collectively, Buyer’s representations and
warranties set forth in Section 7.1.
“Casualty/Condemnation Proceeds” shall have the meaning given in Section 10.2.
“Casualty Notice Date” shall have the meaning given in Section 10.1.





--------------------------------------------------------------------------------





“CEC” shall mean Caesars Entertainment Corporation, a Delaware corporation.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§9601 et seq., as amended by SARA (Superfund
Amendment and Reauthorization Act of 1986) and as the same may be further
amended from time to time.
“Clark County Real Estate Records” shall mean the Office of the County Recorder
of Clark County, Nevada.
“Closing” shall mean the closing of the Transaction.
“Closing Date” shall mean the second (2nd) day of the Closing Period, subject to
extension pursuant to Section 6.1(b).
“Closing Documents” shall mean all documents executed and delivered by Buyer or
Seller or their respective Affiliates as required by Section 6.2 and Section 6.3
or as otherwise executed and delivered by Buyer or Seller or their respective
Affiliates as part of Closing.
“Closing Period” shall mean the period of two (2) consecutive Business Days
commencing on December 21, 2017, subject to extension pursuant to
Section 6.1(b).
“Commitment Letter” shall have the meaning given in the definition of “Debt
Financing Sources.”
“Contracts” shall mean all contracts and agreements, including brokerage
agreements, licensing agreements, marketing agreements, design contracts,
construction contracts, service and maintenance contracts and agreements,
relating to the Property, together with any extensions, renewals, replacements
or modifications of any of the foregoing; provided that the term “Contracts”
does not include Leases.
“Control” shall mean possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, partnership interests or any other
equity interests or by contract, and “Controlling” and “Controlled” shall have
meanings correlative thereto.
“Debt Documents” shall have the meaning given in Section 8.8(a).
“Debt Financing” shall have the meaning given in the definition of “Debt
Financing Sources.”
“Debt Financing Sources” shall mean the persons that have committed to provide
the debt financing (the “Debt Financing”) to finance the Transaction pursuant to
a commitment letter, dated as of the date hereof (the “Commitment Letter”), by
and among VICI Properties Inc. and the commitment parties thereto, and lenders
in respect of the Debt Financing, and any arranger, bookrunner or agent of or
under the Debt Financing, their respective Affiliates and their and their
Affiliates’ respective officers, directors, incorporators, managers, employees,
members, advisors, agents, partners, controlling parties, representatives,
successors and assigns.
“Declaration” shall mean that certain Declaration of Covenants, Restrictions and
Easements, dated as of August 10, 2011, by and among Harrah’s Las Vegas, LLC, a
Nevada limited liability company, Flamingo Las Vegas Operating Company, LLC, a
Nevada limited liability company, 3535 LV Newco, LLC, a Delaware limited
liability company, and Caesars Linq, LLC, a Delaware limited liability company,
as amended by that certain First Amendment to the Declaration of Covenants,
Restrictions and Easements, dated as of September 12, 2012, and as further
amended by that certain Second Amendment to the Declaration of Covenants,
Restrictions and Easements, dated as of October 11, 2013.
“Deed” shall have the meaning given in Section 6.2(a).
“Environmental Reports” shall mean that certain Phase I Environmental Site
Assessment, prepared by EMG, dated as of November 27, 2017.





--------------------------------------------------------------------------------





“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“Escrow Agent” shall mean Fidelity National Title Insurance Company, Attn:
Frederic Glassman, E-Mail: fred.glassman@fnf.com, Fax: (212) 481-1325.
“Estoppel Certificate” shall mean an estoppel certificate in the form of Exhibit
B hereto, delivered pursuant to the Declaration and made by Seller, Flamingo Las
Vegas Operating Company, LLC, a Nevada limited liability company, 3535 LV Newco,
LLC, a Delaware limited liability company, and Caesars Linq, LLC, a Delaware
limited liability company.


“Financing Failure Event” shall have the meaning given in Section 8.8(a).
“Fixtures” shall mean all equipment, machinery, fixtures and other items of
property, including all components thereof, that are now or hereafter (a)
located in or on, or used in connection with, and (b) permanently affixed to or
otherwise incorporated into the Land and/or the buildings and other improvements
located on the Land. Notwithstanding the foregoing, Fixtures shall not include
any Gaming Equipment.
“Gaming Authorities” shall mean, collectively, (i) the Nevada Gaming Commission,
(ii) the Nevada State Gaming Control Board, (iii) the Clark County Liquor and
Gaming Licensing Board, and (iv) any other governmental entity that holds
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted or proposed to be conducted within the State of Nevada.
“Gaming Equipment” shall mean any and all gaming devices (as defined in the
Nevada Gaming Laws), gaming device parts inventory and other related gaming
equipment and supplies used in connection with the operation of a casino,
including, without limitation, slot machines (as defined in the Nevada Gaming
Laws), gaming tables, cards, dice, chips, tokens, player tracking systems,
cashless wagering systems (as defined in the Nevada Gaming Laws), electronic
betting systems, mobile gaming systems (as defined in the Nevada Gaming Laws),
interactive gaming systems (as defined in the Nevada Gaming Laws), inter-casino
linked systems (as defined in the Nevada Gaming Laws), on-line slot metering
systems (as defined in the Nevada Gaming Laws), and associated equipment (as
defined in the Nevada Gaming Laws), together with all improvements and/or
additions thereto.
“Gaming License(s)” shall mean any license, qualification, registration,
accreditation, permit, approval, finding of suitability or other authorization
that is both (a) issued by a state or other governmental regulatory agency or
gaming regulatory body and (b) required to operate, carry on or conduct any
gaming, gaming device, slot machine, video lottery terminal, table game, race
book or sports pool on the Property or any portion thereof, or to operate a
casino at the Property.
“Inspections” shall have the meaning given in Section 4.1.
“Intangible Property” shall mean, collectively, all intangible personal property
of Seller, that in any way relates to the Property, including (i) any licenses,
permits and other written authorizations in effect as of the Closing Date with
respect to the Real Property, (ii) any guaranties and warranties in effect as of
the Closing Date with respect to any portion of the Real Property or the
Personal Property (collectively, “Warranties”) and (iii) all rights in, to and
under, and all physical embodiments of, any architectural, mechanical,
electrical and structural plans, studies, drawings, specifications, surveys,
renderings and other technical descriptions that relate to the Property;
provided that the term “Intangible Property” shall not include any zoning or
development rights that pertain solely to the Real Property (collectively,
“Development Rights”).
“Land” shall mean the real estate legally described in Exhibit A, together with
all easements, development rights and other rights appurtenant to the Land or
the buildings, structures or other improvements thereon, collectively.





--------------------------------------------------------------------------------





“Laws” shall mean, collectively, all municipal, county, State or Federal
statutes, codes, ordinances, laws, rules or regulations.
“Lease and Easement Assignment and Acceptance Agreement” shall have the meaning
given in Section 6.2(c).
“Lease Assignment and Assumption Agreement” shall have the meaning given in
Section 6.2(f).
“Leases” shall mean all leases, licenses and occupancy agreements of an interest
in the Real Property and all amendments, modifications, extensions and other
written agreements pertaining thereto but excluding (a) the Net Lease, (b) any
arrangements for hotel guests or other lodgers to occupy sleeping quarters at
the hotel on a transient basis and (c) any agreements or licenses for third
parties to use any portion of the Property that do not create an interest in
land and do not run with the land.
“Liabilities” shall mean, collectively, any and all conditions, losses, costs,
damages, claims, liabilities, expenses, demands or obligations of any kind or
nature whatsoever, including liabilities under the Americans with Disabilities
Act, CERCLA and RCRA, any state or local counterparts thereof, and any
regulations promulgated thereunder.
“Lien” shall mean any of the following to the extent it will be binding on Buyer
or New Property Owner after the Closing: any charge, claim, condition, equitable
interest, lien, option, pledge, security interest, right of first refusal, or
restriction or encumbrance of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
“Major Casualty/Condemnation” shall have the meaning given in Section 10.1.
“Material Adverse Effect” shall mean a material adverse effect on (a) the value
of the Property, (b) Seller’s authority and/or ability to convey title to the
Property within the time or otherwise in accordance with the provisions of this
Agreement and/or (c) the use and/or operation of the Property as same is being
used and/or operated on the date hereof.
“Material Contracts” shall mean the Declaration.
“Membership Interest Assignment and Assumption Agreement” shall have the meaning
given in Section 6.2(c).
“Net Lease” shall mean an amended and restated Lease dated as of the second day
of the Closing Period between New Property Owner, as landlord, and Net Lease
Tenant, as tenant, in the form of Exhibit C hereto.
“Net Lease Guarantor” shall mean (a) if the Proposed Merger Transaction is
consummated prior to Closing, Caesars Growth Properties Holdings, LLC, a
Delaware limited liability company (as the surviving entity of a merger with
Seller Guarantor, and then renamed Caesars Resort Collection, LLC) shall be the
“Net Lease Guarantor” and (b) if the Proposed Merger Transaction is not
consummated prior to Closing, then Seller Guarantor shall be the “Net Lease
Guarantor”, in which case the “Guarantor” in Exhibit C and Exhibit D shall be
Seller Guarantor.
“Net Lease Guaranty” shall mean a Guaranty of Lease dated as of the second day
of the Closing Period by Net Lease Guarantor in favor of New Property Owner, in
the form of Exhibit D hereto.
“Net Lease Tenant” shall mean HARRAH’S LAS VEGAS, LLC, a Nevada limited
liability company.
“Nevada Gaming Laws” shall mean those laws pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gaming and,
specifically, the Nevada Gaming Control Act, as codified in NRS Chapter 463, the
regulations promulgated thereunder, and the Clark County Code, each as from time
to time amended, modified or supplemented, including by succession of comparable
successor statutes.





--------------------------------------------------------------------------------





“New Property Owner” shall mean a Delaware limited liability company that is (a)
duly formed by Seller no earlier than the day preceding the Closing Period
pursuant to a certificate of formation and operating agreement reasonably
acceptable to Buyer and (b) the sole managing member of which is Seller.
“Non-Party” shall have the meaning given in Section 3.1.
“Objection” shall have the meaning given in Section 3.1.
“Objection Notice” shall have the meaning given in Section 3.1.
“Ordinary Course” shall mean the course of day-to-day operations of the
Property, in a manner which does not materially and adversely vary from the
policies, practices and procedures in effect as of the Effective Date, and in
all events consistent with the obligations of Net Lease Tenant under the Net
Lease.
“Other Land Buyer” shall mean Eastside Convention Center, LLC, a Delaware
limited liability company, which is an Affiliate of Seller.
“Other Land Property” shall mean the Property (as defined in the Other Land
PSA).
“Other Land PSA” shall mean that certain Purchase and Sale Agreement dated as of
the date hereof between Other Land Seller, as seller, and Other Land Buyer, as
purchaser, with respect to certain land in Las Vegas, Nevada.
“Other Land Seller” shall mean Vegas Development LLC, a Delaware limited
liability company, which is an Affiliate of Buyer.
“Owner’s Title Policy” shall mean one (1) or more ALTA owner’s title insurance
policies in favor of New Property Owner issued by the Title Company in an
aggregate amount equal to the Purchase Price, insuring that fee title to the
Real Property is vested in New Property Owner subject only to the Permitted
Exceptions, together with a non-imputation endorsement in favor of New Property
Owner in the form of Exhibit E hereto.
“Permitted Exceptions” shall mean the following: (a) applicable zoning, building
and land use Laws, (b) such state of facts as would be disclosed by an accurate
land title survey or a physical inspection of the Property, provided same do not
render title uninsurable, do not restrict the current use of the Property and do
not have a material impact on the value of the Property, (c) the lien of real
estate taxes, assessments and other governmental charges or fees not yet due and
payable, (d) the rights of the tenants under the Leases as tenants only, (e) the
rights of Net Lease Tenant under the Net Lease, (f) mechanics’ and materialman’s
liens first arising after the date hereof that would be permitted to exist under
Article XI of the Net Lease if the Net Lease were in effect, (g) inchoate
mechanics’ and materialman’s liens that arise in the ordinary course of
construction or improvement work at the Property and are not more than sixty
(60) days past due, and (h) the title exceptions reflected on Exhibit F hereto
(but excluding, in each case, any Required Removal Exceptions that are described
in clause (i) or (ii) of the definition of Required Removal Exceptions).
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.
“Personal Property” shall mean all tangible personal property that is in any way
related to the Real Property and that Seller owns or possesses, including any
such property that is located on the Real Property and used in the ownership,
operation and maintenance of the Real Property, including all books, records and
files of Seller relating to the Real Property.
“Proceedings” shall have the meaning given in Section 11.14.
“Prohibited Person” shall have the meaning given in Section 7.1(c).





--------------------------------------------------------------------------------





“Property” shall mean the Real Property; provided, that, for the avoidance of
doubt, the term “Property” does not include Personal Property and does not
include Intangible Property.
“PSA Buyer Guaranty” shall mean a Guaranty dated as of the Effective Date by
Buyer Guarantor in favor of Seller.
“PSA Seller Guaranty” shall mean a Guaranty dated as of the Effective Date by
Seller Guarantor in favor of Buyer.
“Purchase Price” shall have the meaning given in Article 2.
“RCRA” shall mean the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
§§6901 et seq., as the same may be amended from time to time.
“REA” shall mean that certain Shared Roadway And Reciprocal Easement Agreement,
dated January 16, 1998, by and among Seller, Las Vegas Sands, Inc., a Nevada
corporation, Venetian Casino Resorts, LLC, a Nevada limited liability company,
and Interface Group Nevada, Inc., a Nevada corporation dba Sands Exposition and
Convention Center.
“Real Property” shall mean the Land, all Buildings, the Development Rights and
any, to the extent constituting rights and privileges in real property, rights
and privileges pertaining thereto, collectively. For the avoidance of doubt, the
Real Property includes Seller’s ownership interest in adjoining roadways,
alleyways, strips, gores and the like appurtenant to the real estate described
above; all buildings, structures, Fixtures and improvements of every kind that
are, as of the date hereof (subject to the other express provisions of this
Agreement), located on or permanently affixed to the Land or on the improvements
that are located thereon, including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines appurtenant to
such buildings and structures.
“Remove” with respect to any exception to title shall mean that Seller, at its
sole cost, removes such title exception of record and/or causes the Title
Company to omit the same from the Owner’s Title Policy at Closing; provided,
however, that Seller shall only be permitted to cause the Title Company to omit
from the Owner’s Title Policy (without removing the same of record) the
following title exceptions: mechanics’ and materialman’s liens for work, the
aggregate amount of which is no greater than Two Hundred Fifty Thousand Dollars
($250,000.00).
“Required Removal Exceptions” shall mean, collectively, (i) all mortgages, deeds
of trust, deeds to secure debt or other security documents recorded against or
otherwise secured by the Property or any portion thereof and related UCC filings
and assignment of leases and rents and other evidence of indebtedness secured by
the Property; (ii) liens or other encumbrances or title matters intentionally
created or consented to by Seller or its Affiliates after the date hereof other
than the Net Lease (but not including unrecorded mechanics’ or materialman’s
liens); and (iii) the following so long as they are (A) not Permitted
Exceptions, (B) not caused by the acts or omissions of Buyer, and (C) not
consented to by Buyer: (1) judgments against Seller or New Property Owner; and
(2) liens or other encumbrances or matters to the extent any of them shall be in
a readily determined monetary amount, but only (in the case of (iii)) if the
cost to remove such liens or encumbrances does not exceed Twenty Million Dollars
($20,000,000.00).
“Seller Guarantor” shall mean Caesars Entertainment Resort Properties, LLC, a
Delaware limited liability company.
“Seller’s Knowledge” or words of similar import shall refer to the current
actual knowledge (without any duty of investigation) of Matt Krystofiak and
Mariya Bobo Lange.
“Seller Liquidated Damages Amount” shall have the meaning given in Section 9.1.
“Seller’s NPO Warranties” shall mean, collectively, Seller’s representations and
warranties set forth in Sections 7.2(p) and (q).





--------------------------------------------------------------------------------





“Seller’s Warranties” shall mean, collectively, Seller’s representations and
warranties set forth in Section 7.2.
“Survival Period” shall have the meaning given in Section 7.3(a).
“Tenant” shall mean any tenant of the Property under a Lease.
“Tenant’s Title Policy” shall mean one (1) or more ALTA leasehold owner’s title
insurance policies in favor of Net Lease Tenant issued by the Title Company in
an aggregate amount determined by Seller in its reasonable discretion, insuring
that leasehold title to the Real Property is vested in Net Lease Tenant subject
only to exceptions not caused by the acts of Buyer.
“Title Commitment” shall mean the Title Commitment from the Title Company
annexed to this Agreement as Exhibit I.
“Title Company” shall mean Fidelity National Title Insurance Company, Attn:
Frederic Glassman, E-Mail: fred.glassman@fnf.com, Fax: (212) 481-1325 and such
other nationally recognized title insurance company, if any, as Buyer shall
elect to act as co-insurers with Fidelity.
“Transaction” shall mean the transactions contemplated by this Agreement and the
Other Land PSA, collectively.
“Update” shall have the meaning given in Section 3.1.
“VICI” shall mean VICI Properties L.P., a Delaware limited partnership.
“VICI REIT” shall have the meaning given in Section 8.8(a).
SECTION 1.2.    Terms Generally. Definitions in this Agreement apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Articles, Sections, Schedules and
Exhibits shall be deemed to be references to Articles and Sections of, and
Schedules and Exhibits to, this Agreement unless the context shall otherwise
require. All references in this Agreement to “not to be unreasonably withheld”
or correlative usage, mean “not to be unreasonably withheld, delayed or
conditioned”. Any accounting term used but not defined herein shall have the
meaning assigned to it in accordance with GAAP. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation” unless such phrase already appears. The word “or” is not exclusive
and is synonymous with “and/or” unless it is preceded by the word “either”. The
terms “herein”, “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular section, paragraph or
subdivision.
ARTICLE 2
SALE OF PROPERTY


Subject to and upon the terms and conditions of this Agreement and the Closing
Documents, Seller agrees to sell and Buyer agrees to purchase all of the
Membership Interests (as defined below) in New Property Owner, which New
Property Owner will own the Property subject only to the Permitted Exceptions.
In consideration therefor, Buyer shall pay to Seller One Billion One Hundred
Thirty-Six Million Two Hundred Thousand and No/100 Dollars ($1,136,200,000.00)
(the “Purchase Price”). The Purchase Price shall be paid as set forth in this
Article 2. For the avoidance of doubt, Seller is not selling to Buyer, Buyer is
not acquiring from Seller, and New Property Owner shall not own, directly or
indirectly, any Personal Property or Intangible Property.
SECTION 2.1.    Cash at Closing. On the Closing Date, Buyer shall deposit or
cause to be deposited into escrow with the Escrow Agent an amount equal to the
Purchase Price, in immediately available funds as more particularly set forth in
Section 6.1. Such escrow shall be held and delivered by Escrow Agent in
accordance with the provisions of such Section 6.1.





--------------------------------------------------------------------------------





ARTICLE 3
TITLE MATTERS
SECTION 3.1.    Title Objections; Required Removal Exceptions. Buyer shall have
the right to have title updated, and shall provide to Seller any update to the
Title Commitment (as applicable, an “Update”) that Buyer obtains upon Buyer’s
receipt thereof. Buyer shall give Seller written notice (an “Objection Notice”)
of any exception to title to the Property in the Update that is not a Permitted
Exception and to which Buyer objects (an “Objection”). Seller shall have no
obligation to bring any action or proceeding, or to incur any expense or
liability, to Remove an Objection. If Seller elects to attempt to remedy any
Objection, then Seller shall notify Buyer in writing within two (2) Business
Days after Seller receives the Objection Notice, in which case Seller will
endeavor to remedy such Objection, but Seller will have no liability to Buyer if
Seller is unable or fails to remedy such Objection (unless such objection is a
Required Removal Exception). If Seller either is unable to convey title to the
Property in accordance with the provisions of this Agreement, or elects not to
remedy any Objection(s) which it may elect not to Remove, then Seller may so
notify Buyer in writing within two (2) Business Days after Seller receives the
Objection Notice referencing such Objection(s). If Buyer delivers an Objection
Notice to Seller, and (a) Seller does not notify Buyer within such two (2)
Business Day period that Seller will attempt to cure such Objection, or (b)
Seller notifies Buyer within such two (2) Business Day period that Seller will
not attempt to cure such Objection, then, Buyer shall have the right to elect,
by written notice to Seller given not later than the second (2nd) Business Day
after (a) the receipt by Buyer of notice from Seller that Seller will not cure
such Objection or (b) the second (2nd) Business Day after Seller received such
Objection Notice if Seller did not within such two (2) Business Day period elect
to cure such Objection, either (x) to accept such title as Seller is able to
convey, without any reduction of the Purchase Price or any credit or allowance
on account thereof or any other claim against Seller (in which case the
exception to which Buyer had raised an Objection and which Seller did not elect
to cure shall be deemed to be a Permitted Exception), or (y) to terminate this
Agreement. If Buyer delivers an Objection Notice to Seller, and Seller does not
notify Buyer within such two (2) Business Day period that Seller will attempt to
cure such Objection, then Seller shall be deemed to have elected not to remedy
such Objection(s). The Closing shall be adjourned (but not beyond December 28,
2017) to permit such process to be completed, and if such process shall be
ongoing as of 11:59 p.m. on December 28, 2017, then this Agreement will
automatically terminate without either party having any liability (other than
obligations that, pursuant to the express terms hereof, survive termination
hereof (for the avoidance of doubt, Seller’s failure to Remove any exception
that is not a Required Removal Exception shall be neither a breach nor a default
hereunder)) unless Buyer agrees to accept such title as Seller is able to
convey, without any reduction of the Purchase Price or any credit or allowance
on account thereof or any other claim against Seller. If Buyer elects to
terminate this Agreement pursuant to the preceding clause (b), then this
Agreement shall terminate and be deemed null, void and of no further force or
effect. Notwithstanding anything to the contrary contained herein, Seller shall
be required to Remove all Required Removal Exceptions at or prior to Closing.
ARTICLE 4
ACCESS; AS-IS SALE
SECTION 4.1.    Buyer’s Access to the Property.
(a)    During the period between the Effective Date and the Closing Date, Buyer,
at its cost, may conduct such surveys and non-invasive investigations and
inspections of the Property (collectively “Inspections”) as Buyer elects in its
sole discretion and Seller, at reasonable times, shall provide reasonable access
to the Property to Buyer and Buyer’s consultants and other representatives for
such purpose. Buyer’s right to perform the Inspections shall be subject to and
will not unreasonably interfere with or disturb the rights of tenants, guests
and customers at the Property and the Inspections shall not unreasonably
interfere with the Seller’s business operations. Buyer and its agents,
contractors and consultants shall comply with Seller’s reasonable requests with
respect to the Inspections to minimize such interference. Buyer will cause each
of Buyer’s consultants that will be performing such tests and inspections (other
than purely visual inspections) to provide (as a condition to performing such
Inspections) proof of commercial general liability insurance on an occurrence
form with limits of not less than One Million Dollars ($1,000,000.00) per
occurrence and Five Million Dollars ($5,000,000.00) aggregate limit bodily
injury, death and property damage per occurrence shall be provided to Seller.





--------------------------------------------------------------------------------





(b)    Buyer hereby agrees to indemnify and hold harmless Seller from and
against any loss that Seller shall incur as the result of the acts of Buyer or
Buyer's representatives or consultants in conducting physical diligence with
respect to the Property, or, in the case of physical damage to the Property
resulting from such physical diligence, for the reasonable cost of repairing or
restoring the Property to substantially its condition immediately prior to such
damage (unless Buyer promptly shall cause such damage to be repaired or
restored); provided, however, (i) the foregoing indemnity and agreement to hold
Seller harmless shall not apply to, and Buyer shall not be liable or responsible
for, (A) the discovery of any fact or circumstance not caused by Buyer or its
representatives or consultants (except to the extent Buyer exacerbates such fact
or circumstance), (B) any pre-existing condition (except to the extent Buyer
exacerbates such pre-existing condition), or (C) the negligence or willful
misconduct of Seller, any of Seller’s Affiliates or any of their respective
agents, employees, consultants or representatives and (ii) in no event shall
Buyer be liable for any consequential, punitive or special damages; provided
that, for the avoidance of doubt, such waiver of consequential, punitive and
special damages shall not be deemed a waiver of damages that Seller is required
to pay to a party other than Seller or an Affiliate of Seller in respect of
consequential, punitive or special damages.
SECTION 4.2.    As-Is Provision. Buyer acknowledges and agrees that:
(a)    SUBJECT TO THE EXPRESS REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLER OR ANY AFFILIATE SET FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENTS
TO BE DELIVERED BY SELLER OR ANY AFFILIATE TO BUYER AT CLOSING, BUYER AGREES
THAT: (i) BUYER SHALL ACCEPT THE MEMBERSHIP INTERESTS AND THE PROPERTY IN THEIR
PRESENT STATE AND CONDITION AND “AS-IS WITH ALL FAULTS”; (ii) SELLER SHALL NOT
BE OBLIGATED TO DO ANY RESTORATION, REPAIRS OR OTHER WORK OF ANY KIND OR NATURE
WHATSOEVER ON OR AFFECTING THE PROPERTY AND, SPECIFICALLY, BUT WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EXCEPT AS SET FORTH IN THE NET LEASE, SELLER
SHALL NOT BE RESPONSIBLE FOR ANY WORK ON OR IMPROVEMENT OF THE PROPERTY
NECESSARY (x) TO CAUSE THE PROPERTY TO MEET ANY APPLICABLE HAZARDOUS WASTE LAWS,
(y) TO REPAIR, RETROFIT OR SUPPORT ANY PORTION OF THE IMPROVEMENTS DUE TO THE
SEISMIC OR STRUCTURAL INTEGRITY (OR ANY DEFICIENCIES THEREIN) OF THE
IMPROVEMENTS, OR (z) TO CURE ANY VIOLATIONS; AND (iii) NO PATENT OR LATENT
CONDITION AFFECTING THE PROPERTY IN ANY WAY, WHETHER OR NOT KNOWN OR
DISCOVERABLE OR DISCOVERED AFTER THE CLOSING DATE, SHALL AFFECT BUYER’S
OBLIGATION TO PURCHASE THE PROPERTY OR TO PERFORM ANY OTHER ACT OTHERWISE TO BE
PERFORMED BY BUYER UNDER THIS AGREEMENT, NOR SHALL ANY SUCH CONDITION GIVE RISE
TO ANY ACTION, PROCEEDING, CLAIM OR RIGHT OF DAMAGE OR RESCISSION AGAINST
SELLER, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS AGREEMENT OR IN ANY
CLOSING DOCUMENT.
(b)    BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENTS TO BE DELIVERED BY SELLER OR
ANY AFFILIATE THEREOF TO BUYER AT CLOSING, NEITHER SELLER, NOR ANY OF ITS
AFFILIATES, NOR ANY OF ITS OR THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS,
TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON
PURPORTING TO REPRESENT ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION,
WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO
THE PROPERTY OR THE BUSINESS OPERATIONS, WRITTEN OR ORAL, EXPRESS OR IMPLIED,
ARISING BY OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY
REPRESENTATION OR WARRANTY AS TO (I) THE CONDITION, SAFETY, QUANTITY, QUALITY,
USE (PRESENT OR PROPOSED), OCCUPANCY OR OPERATION OF THE PROPERTY, (II) THE
PAST, PRESENT OR FUTURE REVENUES OR EXPENSES WITH RESPECT TO THE PROPERTY OR THE
BUSINESS OPERATIONS, (III) THE COMPLIANCE OF THE PROPERTY OR THE BUSINESS
OPERATIONS WITH ANY ZONING REQUIREMENTS, BUILDING CODES OR OTHER APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990, (IV)
THE ACCURACY OF ANY ENVIRONMENTAL REPORTS OR OTHER





--------------------------------------------------------------------------------





DATA OR INFORMATION SET FORTH IN ANY DOCUMENTATION OR OTHER INFORMATION PROVIDED
TO BUYER WHICH WERE PREPARED FOR OR ON BEHALF OF SELLER, OR (V) ANY OTHER MATTER
RELATING TO SELLER, THE PROPERTY OR THE BUSINESS.
ARTICLE 5
NO ADJUSTMENTS OR PRORATIONS; CLOSING COSTS
SECTION 5.1.    No Adjustments or Prorations of Income or Expenses. Because New
Property Owner, as landlord, and Net Lease Tenant, as tenant, will enter into
the Net Lease during the Closing Period, as between Seller and Buyer there will
be no adjustment or proration of income or expenses relating to the Property.
SECTION 5.2.    Closing Costs. Closing costs shall be allocated between Buyer
and Seller as follows:
(a)    Buyer shall pay the following closing costs: (i) all premiums and charges
of the Title Company for the Owner’s Title Policy (other than in respect of a
non-imputation endorsement, as set forth below), (ii) the cost of any surveys of
the Property obtained by Buyer, and any updates thereto, (iii) fifty percent
(50%) of (A) the cost of any non-imputation endorsement obtained by Buyer in
connection with the Transaction and (B) any escrow charges imposed by the Escrow
Agent and/or Title Company in connection with the Closing and (iv) all fees due
its attorneys and all costs of Buyer’s due diligence, including fees due its
consultants.
(b)    Seller shall pay the following closing costs: (i) all fees due its
attorneys, (ii) all costs incurred by Seller in connection with the Removal of
any Required Removal Exceptions or other title exceptions that Seller elects or
is required to remove, (iii) all costs to issue Tenant’s Title Policy, (iv) all
fees associated with recording the Memorandum of Lease, and (v) fifty percent
(50%) of (A) the cost of any non-imputation endorsement obtained by Buyer in
connection with the Transaction and (B) any escrow charges imposed by the Escrow
Agent and/or Title Company in connection with the Closing.
(c)    Survival. The provisions of this Section 5.2 shall survive Closing and
not be merged therein.
ARTICLE 6
CLOSING
SECTION 6.1.    Closing Mechanics.
(a)    The parties shall conduct an escrow Closing through the Escrow Agent as
escrowee so that it will not be necessary for any party to attend Closing. The
escrow Closing shall be conducted in accordance with an escrow arrangement, and
pursuant to an escrow agreement, reasonably acceptable to Seller, Buyer and the
Escrow Agent (the “Escrow Arrangement”). The Closing shall occur during the
Closing Period in accordance with the provisions of subsection 6.1(b) hereof.
(b)    On the first (1st) day of the Closing Period, Seller shall cause New
Property Owner to be formed and then convey the Property to New Property Owner
pursuant to the Deed, and New Property Owner and Seller will enter into a short
form lease of the Property in the form of Exhibit U (the “Short Form of Lease”),
the Lease and Easement Assignment and Acceptance Agreement, and the Lease
Assignment and Assumption Agreement. On the Closing Date, provided all
conditions precedent to Seller’s obligations hereunder have been satisfied (or
waived) in accordance with Section 6.5, Seller shall assign and transfer all of
the Membership Interests to Buyer and provided all conditions precedent to
Buyer’s obligations hereunder have been satisfied (or waived) in accordance with
Section 6.4, Buyer agrees to pay the Purchase Price to Seller, in each case, in
accordance with the Escrow Arrangement and Seller and New Property Owner will
enter into the Net Lease and the Memorandum of Lease, and Net Lease Guarantor
shall execute and deliver the Net Lease Guaranty. Upon written notice from
Seller to Buyer, or Buyer to Seller, as applicable, on or prior to the then
scheduled Closing Period, each of Seller and Buyer shall be entitled to adjourn
the then scheduled Closing Period for up to six (6) days in the aggregate,
provided that in no event shall the Closing Date be adjourned beyond the
December 28, 2017, and in no event will the Closing occur after December 28,
2017. Notwithstanding anything to the contrary contained herein, it is expressly
agreed to by Seller and Buyer





--------------------------------------------------------------------------------





that TIME IS OF THE ESSENCE with respect to Seller’s and Buyer’s respective
obligations to consummate the Transaction on the Closing Date.
(c)    The items to be delivered by Seller or Buyer in accordance with the terms
of Sections 6.2 or 6.3 (other than those pursuant to subsections 6.2(a) through
(c) and 6.2(g)) shall be delivered to Escrow Agent on the Closing Date.
SECTION 6.2.    Seller’s Closing Deliveries. During the Closing Period, Seller
shall execute and deliver (or cause to be executed and delivered by its
Affiliates), and, have acknowledged, as applicable, the following and make such
payments as specified below (it being understood and agreed that the documents
referenced in subsections 6.2(a) through (c), and 6.2(g) shall be executed,
delivered and acknowledged (and, in the case of the Deed, be recorded in the
Clark County Real Estate Records) on the first day of the Closing Period (with
original fully-executed counterparts thereof delivered to Buyer on the Closing
Date) and the other documents, materials and payments shall be executed,
delivered, acknowledged and paid, as applicable on the Closing Date and, in the
case of the Memorandum of Lease, be submitted for recording in the Clark County
Real Estate Records):
(a)    Deed. A deed for the Property in the form of Exhibit J attached hereto
(the “Deed”), and the State of Nevada Declaration of Value, executed,
acknowledged and delivered by Seller and New Property Owner, as applicable,
conveying the Property to New Property Owner.
(b)    Short Form Lease. The Short Form of Lease executed and delivered by
Seller and New Property Owner.
(c)    Lease and Easement Assignment and Acceptance Agreement. An assignment and
acceptance of the Leases, the REA and certain other recorded easements and
agreements in the form of Exhibit K-1 attached hereto (the “Lease and Easement
Assignment and Acceptance Agreement”), executed and delivered by Seller and New
Property Owner, pursuant to which Seller assigns all of its interest in the
Leases and the REA to New Property Owner and New Property Owner accepts such
assignment.
(d)    Evidence of Deed Recordation Etc. Reasonable evidence of the formation of
New Property Owner in Delaware, that New Property Owner is qualified to do
business and is in good standing in the State of Nevada, and that the Deed was
duly recorded in the Clark County Real Estate Records, and that the Lease and
Easement Assignment and Acceptance Agreement, Net Lease, Lease Assignment and
Assumption Agreement, Net Lease Guaranty and Memorandum of Lease have been fully
executed and delivered (including such estoppels and reaffirmations from Seller
and its Affiliates as Buyer shall reasonably require).
(e)    Net Lease and Net Lease Guaranty. The Net Lease, executed and delivered
by New Property Owner and Net Lease Tenant, and the Net Lease Guaranty, executed
and delivered by Net Lease Guarantor.
(f)    Membership Interest Assignment and Assumption Agreement. An assignment
and assumption agreement with respect to all of the membership interests in New
Property Owner (the “Membership Interests”) in the form of Exhibit L attached
hereto (the “Membership Interest Assignment and Assumption Agreement”), executed
and delivered by Seller, pursuant to which Seller assigns and transfers all such
membership interests to Buyer.
(g)    Lease Assignment and Assumption Agreement. An assignment and assumption
of the Leases in the form of Exhibit K-2 attached hereto (the “Lease Assignment
and Assumption Agreement”), executed and delivered by New Property Owner and Net
Lease Tenant, pursuant to which New Property Owner assigns all of its interest,
if any, in the Leases to Net Lease Tenant and Net Lease Tenant assumes all
obligations under the Leases.
(h)    Notice to Tenants. One (1) original form letter in the form of Exhibit M
attached hereto, executed by Seller, duplicate copies of which shall be
delivered by Buyer after Closing to each Tenant.





--------------------------------------------------------------------------------





(i)    Non-Foreign Status Affidavit. A non-foreign status affidavit in the form
of Exhibit N attached hereto, in compliance with Treasury Regulations Section
1.1445-2(b)(2) (the “FIRPTA Affidavit”), executed and delivered by Seller.
(j)    Amended and Restated ROFR. The Amended and Restated ROFR, executed and
delivered by CEC.
(k)    Evidence of Authority. Delivery by Seller of documentation to establish
to Buyer’s and the Title Company’s reasonable satisfaction the due authorization
of Seller’s, New Property Owner’s, Net Lease Tenant’s, Net Lease Guarantor’s and
CEC’s consummation of the Transaction, including Seller’s execution of this
Agreement and Seller’s, New Property Owner’s, Net Lease Tenant’s, Net Lease
Guarantor’s and CEC’s execution of the Closing Documents required to be
delivered by each such party.
(l)    Title Affidavit, Non-Imputation Affidavit and Related Documents. An
owner’s affidavit in the form of Exhibit O-1 attached hereto, a non-imputation
affidavit in the form of Exhibit O-2 attached hereto, and such other documents,
certificates, indemnities and affidavits as may be otherwise agreed upon by
Seller and Buyer in each of their reasonable discretions and/or reasonably and
customarily required by the Title Company to consummate the Transaction,
executed and delivered by Seller and New Property Owner, as applicable.
(m)    Seller Costs. Seller shall cause costs required to be paid by Seller
under the provisions of this Agreement to be debited against the proceeds to
Seller on the Title Company’s settlement statement.
(n)    Memorandum of Lease. A memorandum of lease for the Net Lease in the form
of Exhibit P attached hereto (the “Memorandum of Lease”), executed, acknowledged
and delivered by New Property Owner and Net Lease Tenant.
(o)    Updated List of Leases and Material Contracts. Updates of Schedule 7.2(i)
and Schedule 7.2(j) attached hereto as of the Closing Date.
(p)    Estoppel Certificate. The Estoppel Certificate, executed and delivered by
Seller, Flamingo Las Vegas Operating Company, LLC, a Nevada limited liability
company, 3535 LV Newco, LLC, a Delaware limited liability company, and Caesars
Linq, LLC, a Delaware limited liability company.
(q)    Joinder. Joinders to the Declaration, each delivered pursuant to Section
2.4 of the Declaration and in the form attached to the Declaration as Exhibit O,
and executed and submitted for recording in the Clark County Real Estate
Records, in the following order: first, by 3535 LV Newco, LLC, a Delaware
limited liability company; and second, by New Property Owner.
(r)    Certificate of Representations and Warranties. A certificate, dated as of
the Closing Date, in substantially the form attached hereto as Exhibit Q,
executed and delivered by Seller, stating that the representations and
warranties of Seller contained in Section 7.2 hereof are true, correct and
complete in all material respects as of each day of the Closing Period, except
to the extent they expressly relate to an earlier date.
SECTION 6.3.    Buyer’s Closing Deliveries. On the Closing Date, Buyer shall
execute and deliver (or cause to be executed and delivered by its Affiliates),
and, have acknowledged, as applicable, the following and make such payments as
specified below:
(a)    Purchase Price. The Purchase Price, plus any other amounts required to be
paid by Buyer at Closing hereunder.
(b)    Membership Interest Assignment and Assumption Agreement. The Membership
Interest Assignment and Assumption Agreement, executed and delivered by Buyer.
(c)    Amended and Restated ROFR. The Amended and Restated ROFR, executed and
delivered by VICI.





--------------------------------------------------------------------------------





(d)    Evidence of Authority. Delivery by Buyer of documentation to establish to
Seller’s reasonable satisfaction the due authorization of Buyer’s and VICI’s
consummation of the Transaction, including Buyer’s execution of this Agreement
and Buyer’s and VICI’s execution of the Closing Documents required to be
delivered by each such party.
(e)    Certificate of Representations and Warranties. A certificate, dated as of
the Closing Date, in substantially the form attached hereto as Exhibit R,
executed and delivered by Buyer, stating that the representations and warranties
of Buyer contained in Section 7.1 hereof are true, correct and complete in all
material respects as of the Closing Date, except to the extent they expressly
relate to an earlier date.
(f)    Other Documents. Such other documents as may be reasonably required by
the Title Company or may be agreed upon by Seller and Buyer in each of their
reasonable discretions to consummate the Transaction.
SECTION 6.4.    Conditions to Buyer’s Obligations. Buyer’s obligation to close
the Transaction is conditioned on the satisfaction or waiver of all of the
following on or prior to the Closing Date:
(a)    Representations True. All Seller’s Warranties shall be true and correct
in all material respects on and as of each day of the Closing Period as if made
on and as of each such date except to the extent that they expressly relate to
an earlier date.
(b)    Deed; Title Condition. The Deed shall have been duly recorded in the
Clark County Real Estate Records, the New Property Owner shall own fee simple
title (other than with respect to appurtenant interests constituting Real
Property in which Seller does not hold fee simple title) to the Real Property,
title to the Real Property shall be as provided in Section 3.1 and, assuming
Buyer pays the premium in respect thereof, the Title Company shall irrevocably
commit to issue the Owner’s Title Policy to New Property Owner.
(c)    Seller’s Deliveries Complete. Seller shall have executed and delivered
(or caused to be executed and delivered), and have acknowledged, as applicable,
all of the documents and other items required pursuant to Section 6.2 and shall
have performed all other material obligations to be performed by Seller at or
during the Closing Period.
(d)    Other Land PSA. The closing under the Other Land PSA shall be consummated
concurrently with the Closing hereunder.
(e)    No Legal Impediment. There shall not be in effect any law, or any
injunction or order of any governmental or judicial authority of competent
jurisdiction prohibiting, restraining, enjoining or otherwise preventing the
consummation of the Transaction.
(f)    No Involuntary Bankruptcy. A petition shall not have been filed against
Seller or New Property Owner under the Federal Bankruptcy Code or any similar
Laws.
SECTION 6.5.    Conditions to Seller’s Obligations. Seller’s obligation to close
the Transaction is conditioned on the satisfaction or waiver of all of the
following on or during the Closing Period:
(a)    Representations True. All Buyer’s Warranties shall be true and correct in
all material respects on and as of each day of the Closing Period, as if made on
and as of each such date except to the extent they expressly relate to an
earlier date.
(b)    Buyer’s Deliveries Complete. Buyer shall have timely delivered the funds
required hereunder and all of the documents to be executed by Buyer set forth in
Section 6.3 and shall have performed all other material obligations to be
performed by Buyer at or prior to Closing.
(c)    Other Land PSA. The closing under the Other Land PSA shall be consummated
concurrently with the Closing hereunder.





--------------------------------------------------------------------------------





(d)    No Legal Impediment. There shall not be in effect any law, or any
injunction or order of any governmental or judicial authority of competent
jurisdiction prohibiting, restraining, enjoining or otherwise preventing the
consummation of the Transaction.
(e)    Memorandum of Lease / Tenant’s Title Policy. The Memorandum of Lease
shall have been submitted for recording in the Clark County Real Estate Records
and, assuming that Seller pays the premium in respect thereof, the Title Company
shall be irrevocably committed to issue the Tenant’s Title Policy to Net Lease
Tenant.
SECTION 6.6.    Failure of Conditions Precedent. In the event any of the
conditions set forth in this Article 6 are neither waived nor satisfied as of
the applicable day of the Closing Period (subject to Seller’s and Buyer’s rights
to extend the Closing Period pursuant to the terms of this Agreement) and the
provisions of Article 9 do not apply, Seller or Buyer (as applicable) may
terminate this Agreement by notice to the other party, and thereafter, neither
party shall have any further rights or obligations hereunder except for
obligations which expressly survive termination of this Agreement. If the
Closing does not occur on or before December 28, 2017, this Agreement shall
automatically terminate, other than those terms that, pursuant to the express
terms hereof, survive termination hereof.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
SECTION 7.1.    Buyer’s Representations. Buyer represents and warrants to Seller
as of the Effective Date and as of each date of the Closing Period, as follows:
(a)    Buyer’s Authorization; Non-Contravention. Buyer and each of its
Affiliates that is executing any Closing Document, as applicable, (i) is duly
organized (or formed), validly existing and in good standing under the Laws of
its State of organization and, to the extent required by applicable Laws, the
State in which the Property is located, (ii) is authorized to execute this
Agreement and consummate the Transaction and fulfill all of its obligations
hereunder and under all Closing Documents to be executed by Buyer and its
Affiliates, as applicable, and such instruments, obligations and actions are
valid and legally binding upon Buyer and its Affiliates, as applicable,
enforceable in accordance with their respective terms. Except as set forth in
Section 7.3(d), the execution and delivery of this Agreement and all Closing
Documents to be executed by Buyer and its Affiliates, as applicable, and the
performance of the obligations of Buyer and its Affiliates, as applicable,
hereunder or thereunder will not (w) result in the violation of any Laws, or any
provision of Buyer’s or its Affiliates’, as applicable, organizational
documents, (x) conflict with any order of any court or governmental
instrumentality binding upon Buyer, (y) conflict or be inconsistent with, or
result in any default under, any contract, agreement or commitment to which
Buyer or its Affiliates, as applicable, is bound, except to the extent that such
conflict, inconsistency or default, as the case may be, would not reasonably be
expected to have a Material Adverse Effect, or (z) require the approval, consent
or action of, waiver or filing with, or notice to, any third party, including
but not limited to, any governmental bodies, agencies or instrumentalities,
except as have been obtained or will be obtained on or prior to the Closing
Date, and (iii) no “Event of Default” exists under (and as defined in) that
certain First Lien Credit Agreement, dated as of October 6, 2017 (as amended
from time to time), among VICI Properties 1 LLC, as the borrower, the lenders
party thereto from time to time and Wilmington Trust, National Association, as
administrative agent; provided, however, that the representation and warranty
made in this subsection (iii) is made only as of the Effective Date and shall
not be remade as of each date of the Closing Period.
(b)    Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar Laws.
(c)    OFAC; Patriot Act. Buyer hereby represents and warrants to Seller that
Buyer is not, nor to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are, (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any





--------------------------------------------------------------------------------





Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons” (collectively, “Prohibited Persons”).
Buyer hereby represents and warrants to Seller that no funds tendered to Seller
under the terms of this Agreement are or will be directly or indirectly derived
from activities that may contravene U.S. federal, state or international laws
and regulations, including anti-money laundering laws. Buyer will not knowingly
engage in any transactions or dealings, or knowingly be otherwise associated
with, any Prohibited Persons in connection with the Property.
SECTION 7.2.    Seller’s Representations. Seller represents and warrants to
Buyer, as of the Effective Date and as of each day of the Closing Period as set
forth below, as follows:
(a)    Seller’s Authorization; Non-Contravention. Seller and each of its
Affiliates that is executing any Closing Document, as applicable, (i) is duly
organized (or formed), validly existing and in good standing under the Laws of
its State of organization and, to the extent required by applicable Laws, the
State in which the Property is located, and (ii) is authorized to execute this
Agreement and consummate the Transaction, and fulfill all of its obligations
hereunder and under all Closing Documents to be executed by Seller and its
Affiliates, as applicable, and such instruments, obligations and actions are
valid and legally binding upon Seller and its Affiliates, as applicable,
enforceable in accordance with their respective terms. The execution and
delivery of this Agreement and all Closing Documents to be executed by Seller
and its Affiliates, as applicable, and the performance of the obligations of
Seller and its Affiliates, as applicable, hereunder or thereunder will not
(w) result in the violation of any Laws, or any provision of Seller’s or its
Affiliates’, as applicable, organizational documents, (x) conflict with any
order of any court or governmental instrumentality binding upon Seller,
(y) except with respect to Net Lease Guarantor prior to the Closing, subject to
Section 7.3(d) hereof, conflict or be inconsistent with, or result in any
default under, any contract, agreement or commitment to which Seller or its
Affiliates, as applicable, is bound, except to the extent that such conflict,
inconsistency or default, as the case may be, would not reasonably be expected
to have a Material Adverse Effect, or (z) subject to Section 7.3(d) hereof,
require the approval, consent or action of, waiver or filing with, or notice to,
any third party, including but not limited to, any governmental bodies, agencies
or instrumentalities, except as have been obtained or will be obtained on or
prior to the Closing Period.
(b)    New Property Owner’s Authorization; Non-Contravention. After the
formation of the New Property Owner on the first day of the Closing Period and
through the Closing Date, (i) New Property Owner shall be duly organized (or
formed), validly existing and in good standing under the Laws of its State of
organization and, to the extent required by applicable Laws, the State in which
the Property is located, and (ii) New Property Owner shall be authorized to
consummate the Transaction, and fulfill all of its obligations hereunder and
under all Closing Documents to be executed by New Property Owner and such
instruments, obligations and actions shall be valid and legally binding upon New
Property Owner, enforceable in accordance with their respective terms. After the
formation of the New Property Owner on the first day of the Closing Period and
through the Closing Date, the execution and delivery of all Closing Documents to
be executed by New Property Owner and the performance of the obligations of New
Property Owner thereunder shall not (w) result in the violation of any Laws, or
any provision of New Property Owner’s organizational documents, (x) conflict
with any order of any court or governmental instrumentality binding upon New
Property Owner, (y) subject to Section 7.3(d) hereof, conflict or be
inconsistent with, or result in any default under, any contract, agreement or
commitment to which New Property Owner is bound, except to the extent that such
conflict, inconsistency or default, as the case may be, would not reasonably be
expected to have a Material Adverse Effect, or (z) subject to Section 7.3(d)
hereof, require the approval, consent or action of, waiver or filing with, or
notice to, any third party, including but not limited to, any governmental
bodies, agencies or instrumentalities, except as have been obtained or will be
obtained on or prior to the Closing Period.
(c)    Bankruptcy. As of the Effective Date, no petition has been filed by
Seller, nor has Seller received written notice of any petition filed against
Seller under the Federal Bankruptcy Code or any similar Laws. As of each day of
the Closing Period, no petition has been filed by New Property Owner under the
Federal Bankruptcy Code or any similar Laws.
(d)    OFAC; Patriot Act. Seller hereby represents and warrants to Buyer that
Seller is not, nor to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are Prohibited
Persons. Seller hereby represents and warrants to Buyer that no funds tendered
to Buyer under the terms





--------------------------------------------------------------------------------





of this Agreement are or will be directly or indirectly derived from activities
that may contravene U.S. federal, state or international laws and regulations,
including anti-money laundering laws. Seller will not knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the Property.
(e)    Environmental Laws. Except as disclosed in the Environmental Reports,
Seller has complied and Seller and the Property are now complying with all
Environmental Laws (as defined in the Net Lease), except to the extent the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.
(f)    Real Property. The Real Property comprises all of the real property used
in the operation of the property commonly known as “Harrah’s Las Vegas Hotel &
Casino”.
(g)    Litigation. Except as set forth in Schedule 7.2(g) with respect to
certain litigation against Seller, which litigation does not affect the Property
or New Property Owner, there is no action, suit, arbitration, unsatisfied order
or judgment, governmental investigation or proceeding that is pending, or to
Seller’s knowledge threatened in writing, against Seller, New Property Owner,
the Property or the Membership Interests (other than, in the case of Seller, New
Property Owner and the Property, claims for personal injury, property damage,
worker's compensation or employment practices liability for which Seller’s
insurance carrier has not disclaimed liability and in which the amounts claimed
do not exceed the applicable insurance policy limits).
(h)    Compliance with Laws. Subject to the provisions of Section 7.2(e) with
respect to Environmental Laws, the Property, and Seller’s operations at the
Property, are in compliance with all applicable Laws, except to the extent the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.
(i)    Leases. The Leases which demise space at the Property are listed on
Schedule 7.2(i), which is true, accurate and complete in all material respects
as of the date set forth thereon, and except as set forth thereon, such Leases
have not been amended or modified, and to Seller’s Knowledge, there is no
material default under any such Lease except as set forth in Section 7.3(d).
There are no separate agreements between Seller or New Property Owner and any
party to any Lease with respect to the use or occupancy of the Property other
than as specified on Schedule 7.2(i). Such Schedule shall be appropriately
adjusted to reflect leasing matters in accordance with Section 7.3(e) hereof.
Seller has furnished to Buyer true, correct and complete copies of all Leases,
in all material respects, all of which are in full force and effect.
(j)    Contracts. The Material Contracts in effect with respect to the Property
are set forth on Schedule 7.2(j), which is true, accurate and complete in all
material respects as of the date set forth thereon, and except as set forth
thereon, such Material Contracts have not been amended or modified, and to
Seller’s Knowledge, there is no default under any such Material Contract, except
for the Declaration of Covenants, Restrictions and Easements listed as item one
on Schedule 7.2(j), which default is the result of the failure to obtain a
joinder as required thereunder. Seller has furnished to Buyer true, correct and
complete copies of all Material Contracts, all of which are in full force and
effect.
(k)    Union Agreement; Employees. As of the Closing Date, (a) New Property
Owner does not have any employees, (b) neither Seller nor any Affiliate thereof
has any employees, who will have any right to employment by, or to Seller’s
knowledge, claim against, New Property Owner, (c) neither Seller nor any
affiliate thereof is a party to or bound by any collective bargaining agreement
or other agreement with any labor organization that gives rise to any claims
against New Property Owner and (d) there are no outstanding claims against
Seller under any collective bargaining agreement or other agreement with a labor
organization to which Seller is a party which relates to New Property Owner.
(l)    Taxes. Seller has timely filed with the appropriate taxing authorities
all tax returns that it has been required to file with respect to the Property.
All such tax returns are true, correct, and complete in all material respects.
All taxes (including any interest or penalties thereon) owed by Seller with
respect to the Property have been paid prior to delinquency.





--------------------------------------------------------------------------------





(m)    Financial Information. The financial information attached as Exhibit T
hereto (the “Financial Information”) (other than projections with respect to
future periods included therein) (i) was derived from the books and records of
Seller and has been prepared, or derived from information prepared on a basis
consistent with prior periods, and (ii) fairly presents in all material respects
the results of operations of the Seller and the Property as of their respective
dates and for the respective periods presented, subject to normal year-end
adjustments. Since September 30, 2017, there has been no material adverse change
in the condition of the Property or in the property, business, operations or
financial condition of Seller. The projections contained in the Financial
Information were prepared by Seller based on assumptions that are to its
knowledge reasonable and customary.
(n)    ERISA. Seller is not, and is not acting on behalf of (i) an “employee
benefit plan” as defined in Section 3(3) of ERISA, that is subject to Title I of
ERISA, (ii) a “plan” as defined in and subject to Section 4975 of the Internal
Revenue Code, or (iii) an entity deemed to hold “plan asset” of any of the
foregoing within the meaning of 29 C.F.R. Section 2510.3 101, as modified by
Section 3(42) of ERISA. None of the transactions contemplated by this Agreement
are in violation of any state statutes applicable to Seller regulating
investments of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code.
(o)    Condemnation. As of the Effective Date, no condemnation or eminent domain
proceeding in which Seller has received written notice is pending with respect
to the Property, and to Seller’s Knowledge, no such proceeding is threatened, or
contemplated, in writing.
(p)    Membership Interests. As of the Closing Date, (i) immediately prior to
assignment thereof to Buyer, Seller is the lawful owner of the Membership
Interests, free and clear of all Liens; (ii) the Membership Interests constitute
all of the membership interests of New Property Owner; (iii) Seller is the sole
member of New Property Owner; (iv) New Property Owner has no manager (other than
New Property Owner); (v) the Membership Interests have been duly authorized and
validly issued and have not been issued in violation of any purchase or call
option, right of first refusal, subscription right, preemptive right or any
other rights; (vi) Seller will transfer good, valid and marketable title to the
Membership Interests to Buyer, free and clear of all Liens; and (vii) Seller has
furnished to Buyer true, correct and complete copies of the certificate of
formation and operating agreement of New Property Owner.
(q)    New Property Owner. As of the Closing Date, (i) New Property Owner was
created solely for the purpose of and has not engaged in any activity or
business other than owning the Property; (ii) the only asset of New Property
Owner is the Property (and, for the avoidance of doubt, New Property Owner has
no direct or indirect subsidiaries and does not own any interests in any other
entity); and (iii) New Property Owner has no liabilities (contingent or
otherwise) other than its liabilities as landlord under the Net Lease and those
liabilities that arise solely as a result of New Property Owner’s ownership of
the Property, in its capacity as owner thereof (such as real estate taxes and
any liabilities under the Declaration and/or REA).
SECTION 7.3.    General Provisions.
(a)    Survival of Seller’s Warranties and Buyer’s Warranties. Seller’s
Warranties and Buyer’s Warranties shall survive Closing and not be merged
therein for a period of two hundred seventy (270) days (such period, the
“Survival Period”); provided that Seller’s NPO Warranties shall survive Closing
without limitation of time; provided further that the Survival Period will be
extended for so long as any claim of breach of any such representation or
warranty notice of which was provided to Seller or Buyer, as applicable, within
the period of two hundred seventy (270) days referenced above shall be
outstanding.
(b)    Seller’s aggregate liability to Buyer with respect to any and all such
breaches of Seller’s representations or warranties set forth in this Agreement
(other than Seller’s NPO Warranties), shall not exceed Five Percent (5%) of the
Purchase Price and Buyer hereby waives any damages, costs and expenses in
respect of such breaches in excess of said amount.
(c)    Survival. The provisions of this Section 7.3 shall survive Closing (and
not be merged therein) or any earlier termination of this Agreement.





--------------------------------------------------------------------------------





(d)    Exceptions to Representations and Warranties. Notwithstanding anything to
the contrary in this Agreement, (a) Seller has advised Buyer that one or more of
the Leases and easements listed on Schedule 7.3(d) may require consent to the
assignment of such Lease or easement; (b) Seller shall use commercially
reasonable efforts to obtain such consents on or prior to the Closing Date; and
(c) the failure to obtain such consents shall not be a default by Seller under
this Agreement or a breach of Seller’s representations or warranties hereunder;
provided, however, that in no event shall this Section 7.3(d) vitiate any of the
Net Lease Tenant’s responsibilities under the Net Lease, including, without
limitation, the indemnification provisions set forth therein or the Net Lease
Guarantor’s obligations under the Net Lease Guaranty.
(e)    Update of Representations and Warranties. Prior to the Closing, Seller
shall have the right to amend and otherwise modify the representations and
warranties made by Seller by written notice thereof to Buyer to reflect any
change in facts or circumstances first occurring after the Effective Date not
resulting from a breach or default by Seller or its Affiliates under this
Agreement.
ARTICLE 8
COVENANTS
SECTION 8.1.    Contracts and Leases. Between the Effective Date and the
Closing, Seller shall not enter into any new Contract or Lease or extend, renew,
replace or otherwise modify or terminate or cancel any Contract or Lease, except
to the extent that Seller, solely in its capacity as tenant under the Net Lease,
would be permitted to do the same under the terms of the Net Lease if the Net
Lease were in effect.
SECTION 8.2.    Operation of Property. Between the Effective Date and the
Closing, Seller (a) shall (and shall cause New Property Owner on the first day
of the Closing Period to) operate the Property in the Ordinary Course and shall
cause the existing certificate of occupancy for the Real Property to remain in
effect through Closing and (b) shall not demolish or alter, improve or otherwise
physically change the Buildings, in whole or in part, or construct any
additional buildings, structures or other improvements on the Land, except (in
the case of (a) or (b)) to the extent that Net Lease Tenant would be permitted
to do the same under the terms of the Net Lease if the Net Lease were in effect.
SECTION 8.3.    Intentionally Omitted.    
SECTION 8.4.    Brokers. Seller and Buyer expressly represent that there has
been no broker or any other party representing Seller or Buyer as broker with
respect to the Transaction and with respect to this Agreement. Seller agrees to
hold Buyer harmless and indemnify Buyer from and against any and all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) suffered or
incurred by Buyer as a result of any claims by any party claiming to have
represented Seller as broker in connection with the Transaction. Buyer agrees to
hold Seller harmless and indemnify Seller from and against any and all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
suffered or incurred by Seller as a result of any claims by any party claiming
to have represented Buyer as broker in connection with the Transaction. The
provisions of this Section 8.4 shall survive Closing (and not be merged therein)
or the earlier termination of this Agreement.
SECTION 8.5.    Transfer Taxes. Seller and Buyer each hereby covenant and agree
that in the event any transfer, documentary, sales, use, stamp, registration,
value added and other such taxes and fees (including any penalties and interest)
are incurred in connection with this Agreement and the other Closing Documents
(including any real property transfer tax and any other similar tax), all such
taxes or fees shall be borne and paid fifty percent (50%) by Seller and fifty
percent (50%) by Buyer. Seller and Buyer will cooperate to timely file all
necessary tax returns or other documents with respect to such taxes or fees, the
provisions of this Section 8.5 shall survive Closing (and not be merged
therein).
SECTION 8.6.    Publicity. Seller and Buyer agree that any press release or
other public statement with respect to the Transaction or this Agreement shall
be mutually approved by the other (which approval shall not be unreasonably
withheld, conditioned or delayed), except to the extent required by applicable
gaming, securities or other Laws or by obligations pursuant to any listing
agreement or rules of any securities exchange or in connection with corporate
transactions or financings that Seller or Buyer may undertake; provided, that
the disclosing party





--------------------------------------------------------------------------------





shall use commercially reasonable efforts to provide prior notice to and consult
with the non-disclosing party. The provisions of this Section 8.6 shall survive
Closing (and not be merged therein) or the earlier termination of this
Agreement.
SECTION 8.7.    Confidentiality. Seller and Buyer agree that they continue to be
bound by the Mutual Non-Disclosure Agreement, dated October 20, 2017, between
CEC and VICI (the “Confidentiality Agreement”). Notwithstanding the foregoing
and for the avoidance of doubt, each of Seller and Buyer may disclose such
information to the extent required by applicable gaming, securities or other
Laws or by obligations pursuant to any listing agreement or rules of any
securities exchange and to financing sources and as otherwise contemplated by
the Confidentiality Agreement, and Section 8.6 above. The provisions of this
Section 8.7 shall survive Closing (and not be merged therein) or earlier
termination of this Agreement.
SECTION 8.8.    Financing.
(a)    Buyer shall use its reasonable best efforts to take, or cause to be
taken, all actions and do, or cause to be done, as promptly as practicable, all
things necessary, proper or advisable to arrange and obtain the Debt Financing
substantially on the terms and conditions (including the “market flex”
provisions) described in the Commitment Letter. To such end, Buyer shall use
reasonable best efforts to, and/or cause its Affiliates to use their respective
reasonable best efforts to, (a) maintain in effect the Commitment Letter, (b)
satisfy, or cause to be satisfied, on a timely basis all conditions to funding
in the Commitment Letter and each definitive agreement executed by Buyer or its
Affiliates with respect thereto (collectively, with the Commitment Letter and
including any related fee letter(s), the “Debt Documents”) to the extent
applicable to Buyer and/or its Affiliates, (c) as promptly as practicable
negotiate, execute and deliver, or cause to be executed and delivered,
definitive agreements with respect to the Debt Financing on substantially the
terms and conditions contemplated by the Commitment Letter (including any
related “market flex” provisions) and, if executed prior to the Closing Date,
deliver to Seller a copy of any material definitive agreement promptly following
such execution, (d) timely prepare, or cause to be prepared, the necessary
marketing materials with respect to the Debt Financing, (e) consummate, or cause
to be consummated, the Debt Financing at or prior to the time the Closing should
occur pursuant to Section 2.1 and Section 6.1 and (f) enforce, or cause to be
enforced, the rights of Buyer and its Affiliates under the Debt Documents. Buyer
shall promptly notify Seller in writing if Buyer acquires actual knowledge of
(1) of any breach, default, termination or repudiation by any party to any Debt
Document, (2) that any portion of the Debt Financing contemplated by the
Commitment Letter will not be available and (3) of any expiration or termination
of any Debt Document (each, a “Financing Failure Event”). As soon as reasonably
practicable, Buyer shall provide any information in Buyer’s possession that is
reasonably requested by Seller relating to any Financing Failure Event,
provided, that in no event will Buyer be under any obligation to disclose any
information that is subject to applicable legal privileges (including the
attorney-client privilege) or binding obligation of confidentiality to a third
party. Notwithstanding anything to the contrary contained herein, Buyer shall
cause VICI Properties Inc., a Maryland corporation (“VICI REIT”) to not modify,
amend, waive or terminate in any respect the Common Stock Purchase Agreement,
dated as of the date hereof, between VICI REIT and each purchaser identified
therein
(b)    Without limiting the provisions of Section 8.8(a), Buyer shall keep
Seller reasonably informed, promptly upon request, in reasonable detail, of the
status of its efforts to arrange the Debt Financing and provide to Seller
executed copies of the Debt Documents (provided, that, any fee letters,
engagement letters or other agreements that, in accordance with customary
practice, are confidential by their terms, to the extent the provisions in
question do not affect the conditionality or amount of the Debt Financing, may
be redacted so as not to disclose such terms that are so confidential);
provided, that in no event will Buyer be under any obligation to disclose any
information that is subject to any applicable legal privileges (including the
attorney-client privilege). If Buyer obtains actual knowledge that any portion
of the Debt Financing has become unavailable substantially on the terms and
conditions contemplated by the Commitment Letter (after taking into account
“market flex” terms), Buyer shall promptly notify Seller, and Buyer shall use
commercially reasonable efforts to arrange to obtain alternative financing,
including from alternative sources, in an amount sufficient to pay the Purchase
Price as provided herein and consummate the transactions contemplated by this
Agreement and on terms not materially less favorable (after giving effect to any
“market flex”), taken as a whole, to Buyer (as reasonably determined by Buyer)
and with lenders reasonably satisfactory to Buyer (“Alternative Financing”) as
promptly as practicable following the occurrence of such event. The provisions
of this Section 8.8 shall be applicable to the Alternative Financing, and, for





--------------------------------------------------------------------------------





the purposes of this Agreement, all references to the “Debt Financing” shall be
deemed to include such Alternative Financing and all references to the
“Commitment Letter” and “Debt Documents” shall include the applicable documents
for the Alternative Financing. Buyer shall deliver to Seller true, correct and
complete copies of all material agreements entered into with any such
alternative source in connection with the Alternative Financing promptly
following the execution thereof. Buyer (1) shall use its reasonable best
efforts, and shall cause its Affiliates to use their respective reasonable best
efforts, to comply in all material respects with each Debt Document and (2)
shall, and shall cause its Affiliates to, not, without the prior written consent
of Seller, enter into any amendment or modification to, or agree to any
termination, rescission or withdrawal of, or any material waiver of any
provision or remedy under, any Debt Document that (individually or in the
aggregate with any other amendments, modifications or waivers) could reasonably
be expected to (w) adversely affect the ability of Buyer and/or its Affiliates
to enforce their respective material rights against other parties to the
Commitment Letter or the Debt Documents as so amended, replaced, supplemented or
otherwise modified, relative to the ability of Buyer and/or its Affiliates to
enforce their respective material rights against such other parties to the
Commitment Letter as in effect on the date hereof under the Debt Documents, (x)
reduce the aggregate amount of the Debt Financing under the Debt Documents, (y)
impose any new or additional condition, or otherwise amend, modify or expand any
condition, to the receipt of any portion of the Debt Financing, or (z) result in
any delay to closing of the Debt Financing or the Transaction in any such case
beyond the Closing Date; provided, that, Buyer may replace or amend the
Commitment Letter to add lenders, lead arrangers, bookrunners, syndication
agents or similar entities that have not executed the Commitment Letter as of
the date hereof in accordance with the terms thereof (clause “(2)” of this
sentence is referred to as the “Bright Line Commitment Provision”). For the
avoidance of doubt, closing of the Debt Financing is not a condition precedent
to Seller’s obligations hereunder. Notwithstanding anything to the contrary set
forth in this Agreement, Buyer shall not be required to actually obtain any or
all of the Debt Financing to the extent Buyer uses other funds to pay the
Purchase Price hereunder. For the avoidance of doubt, this Section 8.8 shall not
survive Closing.
ARTICLE 9
DEFAULTS
SECTION 9.1.    Seller’s Remedies for Buyer Defaults. Prior to entering into
this transaction, Buyer and Seller have discussed the fact that substantial
damages will be suffered by Seller if Buyer shall default in its obligation to
purchase the Property under this Agreement when required hereunder or the Other
Land Seller shall default in its obligation to sell the Other Land Property
under the Other Land PSA when required thereunder; accordingly, the parties
agree that a reasonable estimate of Seller’s damages in such event is the amount
of Forty-Five Million and No/100 Dollars ($45,000,000.00) (the “Seller
Liquidated Damages Amount”). If (a) Buyer defaults in its obligation to
consummate the Closing as and when required under this Agreement or (b) Other
Land Seller defaults in its obligation to consummate the Closing (as defined in
the Other Land PSA) as and when required under the Other Land PSA, then, in each
case, Seller shall have the right to elect, as its sole and exclusive remedy
(except as set forth below with respect to any breach of the covenants of Buyer
set forth in Section 8.8 hereof), to (x) terminate this Agreement by written
notice to Buyer in which case the Other Land PSA will automatically terminate
and Buyer shall pay the Seller Liquidated Damages Amount to Seller, and
thereafter, the parties shall have no further rights or obligations hereunder
except for other obligations which expressly survive the termination of this
Agreement, or (y) waive the default or breach and proceed to close the
Transaction. On the Effective Date, Buyer Guarantor shall execute and deliver
the PSA Buyer Guaranty with respect to Other Land Seller’s obligations under
Section 7.3 of the Other Land PSA and Buyer’s obligations under Section 9.1 of
this Agreement. Notwithstanding anything to the contrary set forth in this
Agreement, and for the avoidance of doubt, (x) if Buyer shall breach the Bright
Line Commitment Provision, then, in lieu of the Seller Liquidated Damages
Amount, Buyer shall be responsible for the actual damages incurred by Seller as
a result of such breach of the Bright Line Commitment Provision and (y) if Buyer
shall breach any covenant in Section 8.8 other than the Bright Line Commitment
Provision and such breach shall continue for two (2) Business Days after notice
thereof from Seller to Buyer, then, in lieu of the Seller Liquidated Damages
Amount, Seller may seek to enforce specific performance of such covenant.
SECTION 9.2.    Buyer’s Remedies for Seller Defaults. Prior to entering into
this transaction, Buyer and Seller have discussed the fact that substantial
damages will be suffered by Buyer if Seller shall default in its obligation to
sell the Property under this Agreement when required hereunder or the Other Land
Buyer shall default





--------------------------------------------------------------------------------





in its obligation to purchase the Other Land Property under the Other Land PSA
when required thereunder; accordingly, the parties agree that a reasonable
estimate of Buyer’s damages in such event is the amount of Forty-Five Million
and No/100 Dollars ($45,000,000.00) (the “Buyer Liquidated Damages Amount”). If
(a) Seller defaults in its obligation to consummate the Closing as and when
required under this Agreement or (b) Other Land Buyer defaults in its obligation
to consummate the Closing (as defined in the Other Land PSA) as and when
required under the Other Land PSA, then, in each case, Buyer shall have the
right to elect, as its sole and exclusive remedy, to (x) terminate this
Agreement by written notice to Seller in which case the Other Land PSA will
automatically terminate and Seller shall pay the Buyer Liquidated Damages Amount
to Buyer, and thereafter, the parties shall have no further rights or
obligations hereunder except for other obligations which expressly survive the
termination of this Agreement, or (y) waive the default or breach and proceed to
close the Transaction. On the Effective Date, Seller Guarantor shall execute and
deliver the PSA Seller Guaranty with respect to Seller’s obligations under
Section 7.3 and Section 9.2 of this Agreement. Notwithstanding anything to the
contrary set forth in this Agreement, if Seller shall fail to consummate the
Proposed Merger Transaction by December 28, 2017 (except where such failure
results from Seller’s breach of the provisions of Section 11.21), then Buyer
shall have no right to be paid the Buyer Liquidated Damages Amount and Buyer
shall have the right to elect, as its sole and exclusive remedy, to terminate
this Agreement by written notice to Seller in which case the Other Land PSA will
automatically terminate and the parties shall have no further rights or
obligations hereunder except for other obligations which expressly survive the
termination of this Agreement.
ARTICLE 10

CASUALTY/CONDEMNATION
SECTION 10.1.    Right to Terminate. If, after the Effective Date, (a) any
portion of the Property is taken by condemnation or eminent domain (or is the
subject of a pending taking), or (b) any portion of the Property is damaged or
destroyed, Seller shall notify Buyer in writing of such fact promptly after
obtaining knowledge thereof. If the Property is the subject of a Major
Casualty/Condemnation that occurs after the Effective Date, Buyer shall have the
right to terminate this Agreement by giving written notice to Seller no later
than the date (the “Casualty Notice Date”) that is the earlier of (a) December
28, 2017 or (b) five (5) Business Days after Seller notifies Buyer of such Major
Casualty/Condemnation; provided that the commencement of the Closing Period
shall be extended (but not beyond December 27, 2017), if necessary, to provide
sufficient time for Buyer and Seller to close. The failure by Buyer to terminate
this Agreement by the Casualty Notice Date shall be deemed an election not to
terminate this Agreement. If this Agreement is terminated pursuant to this
Section 10.1, and, thereafter, the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement. For the purposes of this Agreement, “Major
Casualty/Condemnation” shall mean (i) any casualty, condemnation proceedings, or
eminent domain proceedings if the portion of the Property that is the subject of
such casualty or such condemnation or eminent domain proceedings has a value in
excess of seven and one half percent (7.5%) of the Purchase Price, as reasonably
determined by a third party contractor or architect selected by Seller and
reasonably acceptable to Buyer, or (ii) any uninsured casualty which Seller does
not agree (as set forth as a written modification of the Net Lease reasonably
acceptable to Seller and Buyer executed and delivered on the Closing Date and
guaranteed pursuant to the Net Lease Guaranty), in its sole and absolute
discretion, to repair or restore in a manner acceptable to Buyer.
SECTION 10.2.    Allocation of Proceeds and Awards. If, after the Effective
Date, any portion of the Property is taken by condemnation or eminent domain (or
is the subject of a pending taking), or any portion of the Property is damaged
or destroyed and this Agreement is not terminated as permitted pursuant to the
terms of Section 10.1, then this Agreement shall remain in full force and
effect, and the parties hereto shall consummate the Closing upon the terms set
forth herein. Any awards or proceeds received from the condemning authority or
Seller’s insurance company, as the case may be (the “Casualty/Condemnation
Proceeds”) shall be paid in accordance with the terms of the Lease as if the
Lease were in effect as of the date that such Casualty/Condemnation Proceeds are
made available, and any claims in respect to any such awards or proceeds and the
related insurance policies shall be assigned to New Property Owner in accordance
with the terms of the Lease as if the Lease were in effect as of the date that
such Casualty/Condemnation Proceeds are made available, and in all events the
Purchase Price shall not be adjusted as a result of any such casualty or
condemnation; provided, that nothing in this paragraph is intended to vitiate
Buyer’s right to terminate this Agreement in accordance with the terms of
Section 10.1 in connection with a





--------------------------------------------------------------------------------





Major Casualty/Condemnation. Notwithstanding anything to the contrary contained
herein, in the event a Major Casualty/Condemnation shall have occurred prior to
the closing and the parties elect to close in accordance with the terms of this
Agreement, then the parties will have their respective rights and obligations
with respect to such Major Casualty/Condemnation (and any Casualty/Condemnation
Proceeds) that they would have under the terms of the Lease as if the Lease were
in effect as of the date that such Major Casualty/Condemnation occurred.
SECTION 10.3.    Insurance. Seller shall (and, with respect to each day of the
Closing Period, Seller shall cause New Property Owner to) maintain the property
insurance coverage currently in effect for the Property, or comparable coverage,
through the Closing Date.
SECTION 10.4.    Waiver. The provisions of this Article 10 supersede the
provisions of any applicable Laws with respect to the subject matter of this
Article 10.
ARTICLE 11
MISCELLANEOUS
SECTION 11.1.    Buyer’s Assignment. Other than in connection with an assignment
pursuant to Section 11.16 hereof, Buyer shall not assign this Agreement or its
rights hereunder (other than to an entity that is directly or indirectly
wholly-owned and controlled by VICI) without the prior written consent of
Seller, which consent Seller may grant or withhold in its sole and absolute
discretion.
SECTION 11.2.    Survival/Merger. Except for the provisions of this Agreement
which are explicitly stated to survive the Closing and any document executed in
connection herewith, none of the terms of this Agreement shall survive the
Closing.
SECTION 11.3.    Integration; Waiver. This Agreement embodies and constitutes
the entire understanding between the parties with respect to the Transaction and
all prior agreements, understandings, representations and statements, oral or
written, are merged into this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, amended, discharged or terminated
except by an instrument signed by the party against whom the enforcement of such
waiver, modification, amendment, discharge or termination is sought, and then
only to the extent set forth in such instrument. No waiver by either party
hereto of any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply. The last sentence of this Section 11.3, the
last sentence of Section 11.4, the last sentence of Section 11.6, Section 11.15,
Section 11.16, and Section 11.20 of this Agreement may not be amended or
modified in whole or in part in a manner that adversely affects the rights of
the Debt Financing Sources thereunder without the prior written consent of the
requisite commitment parties having consent over amendments to this Agreement
pursuant to the Commitment Letter.
SECTION 11.4.    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Nevada, without
regard to the principles of conflicts of laws. Notwithstanding anything herein
to the contrary, the parties hereto agree that any action of any kind or any
nature (whether based upon contract, tort or otherwise) involving any Debt
Financing Sources that is any way related to this Agreement or any of the
transactions related hereto, including any action or dispute involving any Debt
Financing Sources arising out of or relating in any way to the Debt Financing or
the Transaction or any document relating to the Debt Financing shall (except as
otherwise expressly provided in the Commitment Letter with respect to matters to
be governed and construed in accordance with Nevada law) be governed by, and
construed in accordance with, the Laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the Laws of any jurisdiction other than the State of New York.
SECTION 11.5.    Captions Not Binding; Exhibits. The captions in this Agreement
are inserted for reference only and in no way limit the scope or intent of this
Agreement or of any of the provisions hereof. All Exhibits attached hereto shall
be incorporated by reference as if set out herein in full.





--------------------------------------------------------------------------------





SECTION 11.6.    Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The last sentence of Section 11.3, the last sentence of
Section 11.4, the last sentence of this Section 11.6, Section 11.15, Section
11.16 , and Section 11.20 of this Agreement will inure to the benefit of the
Debt Financing Sources all of whom are intended to be third-party beneficiaries
thereof.
SECTION 11.7.    Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.
SECTION 11.8.    Notices. Any notices or other communications under this
Agreement shall be in writing and shall be given by (a) personal delivery,
(b) e-mail transmission (with a copy delivered by one of the other methods
provided in this Section 11.8) or (c) a reputable overnight courier service,
fees prepaid, addressed as follows:
IF TO BUYER:


Claudine Property Owner LLC
c/o VICI Properties Inc.
8329 W. Sunset Road, Suite 210
Las Vegas, Nevada 89113
Attention: John Payne, President & CEO
Telephone #: 504-291-2567
E-mail: jpayne@viciproperties.com
 
COPY TO:


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: James P. Godman
Telephone #: 212-715-9466
E-mail: jgodman@kramerlevin.com
 
IF TO SELLER:


Harrah’s Las Vegas, LLC
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attention: General Counsel
E-mail: corplaw@caesars.com



Any party may designate another addressee for notices hereunder by a notice
given pursuant to this Section 11.8. A notice sent in compliance with the
provisions of this Section 11.8 shall be deemed given on the date of receipt,
with failure to accept delivery to constitute receipt for such purpose. The
parties agree that the attorney for such party specified above shall have the
authority to deliver notices on such party’s behalf to the other party.
SECTION 11.9.    Counterparts; Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement.
Signatures to this Agreement transmitted by electronic means shall be valid and
effective to bind the





--------------------------------------------------------------------------------





party so signing. Each party agrees to promptly deliver an execution original to
this Agreement with its actual signature to the other party, but a failure to do
so shall not affect the enforceability of this Agreement.
SECTION 11.10.    No Recordation. Seller and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded. For the
avoidance of doubt, Buyer may file a notice of pendency or similar instrument
against the Property in connection with an action for specific performance
hereunder.
SECTION 11.11.    Additional Agreements; Further Assurances. Each of the parties
hereto shall execute and deliver such documents as the other party shall
reasonably request in order to consummate and make effective the Transaction, so
long as the execution and delivery of such documents shall not result in any
additional Liability or cost to the executing party.
SECTION 11.12.    Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any modification hereof or any of the Closing Documents.
SECTION 11.13.    Prevailing Party. If any action or proceeding is brought to
interpret or enforce the terms of this Agreement, the prevailing party shall be
entitled to recover from the other party, in addition to all other damages, all
costs and expenses of such action or proceeding, including but not limited to
reasonable, actual attorneys’ fees, witness fees’ and court costs as determined
by a court of competent jurisdiction in a final, non-appealable decision. The
phrase “prevailing party” as used in this Section shall include a party who
receives substantially the relief desired whether by dismissal, summary judgment
or otherwise.
SECTION 11.14.    JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF
BUYER AND SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (a) SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF CLARK, STATE OF NEVADA
AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA SITTING IN LAS
VEGAS, NEVADA AND (b) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION 11.14
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.
SECTION 11.15.    Exclusive Venue. Notwithstanding anything in Section 11.14 to
the contrary, each of the parties hereto hereby agrees that it shall not bring
or support any action of any kind or description, whether in law or in equity,
whether in contract or in tort or otherwise, against any Debt Financing Source
in any way relating to this Agreement, the Debt Financing or the Transaction,
including any dispute arising out of or relating in any way to the Commitment
Letter or the performance thereof, in any forum other than the United States
District Court for the Southern District of New York (and the appellate courts
thereof) or any New York state court sitting in the Borough of Manhattan in the
City of New York.
SECTION 11.16.    WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY
IN ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE
COMMITMENT LETTER OR THE PERFORMANCE THEREOF, THE PROPERTY OR THE RELATIONSHIP
OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS SECTION 11.16 SHALL
SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF
THIS AGREEMENT.
SECTION 11.17.    Tax Free Exchange. Seller and Buyer each hereby reserve the
right to include this transaction as part of one (1) or more tax deferred
exchange transactions pursuant to Code Section 1031 and





--------------------------------------------------------------------------------





comparable provisions of applicable state law, at no out-of-pocket cost,
expense, risk or liability to the other party hereto. Seller and Buyer agree to
cooperate with the other party hereto, and to execute any and all documents
(including without limitation Code Section 1031 exchange documents) reasonably
necessary in connection therewith; provided, however, that the closing of the
transaction for the conveyance of the Property shall not be contingent upon, and
shall not be subject to, the completion of such exchange, nor shall such affect
the Closing Date hereunder. Buyer and Seller shall be obligated to close title
to the Property on or before the Closing Date whether or not Buyer or Seller, as
applicable, shall have consummated an intended Code Section 1031 tax deferred
exchange transaction.
SECTION 11.18.    Net Lease and Net Lease Guaranty. If the Closing shall occur,
notwithstanding any provision to the contrary contained in this Agreement or any
of the Closing Documents, nothing contained herein or therein shall limit the
obligations of the Net Lease Tenant under the Net Lease or Net Lease Guarantor
under the Net Lease Guaranty. The provisions of this Section 11.18 shall survive
the Closing.
SECTION 11.19.    Termination of Other Land PSA. If, at any time on or prior to
the Closing Date, the Other Land PSA is terminated, this Agreement shall
automatically terminate; provided that such termination shall not relieve either
party hereto for liability hereunder that pursuant to the express terms hereof
survives termination hereof.
SECTION 11.20.    No Recourse to Debt Financing Sources. Notwithstanding
anything to the contrary contained herein or otherwise, no Debt Financing Source
of any party, or any former, current or future direct or indirect stockholder,
equity holder, controlling person, director, officer, employee, general or
limited partner, member, manager, agent or Affiliate of any Debt Financing
Source (each, a “Non-Party”) shall have any liability for any obligations or
liabilities of the parties or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the Transaction or in
respect of any representations made or alleged to be made in connection
herewith. Without limiting the rights of any party hereto against the other
parties hereto, in no event shall any party hereto or any of its Affiliates seek
to enforce this Agreement against, make any claims for breach of this Agreement
against, or seek to recover monetary damages from, any Non-Party, in connection
with this Agreement or the Debt Financing, whether at law or equity, in
contract, in tort or otherwise (it being understood that nothing in this Section
11.20 shall limit the rights of Buyer against the Debt Financing Sources under
the Commitment Letter).
SECTION 11.21.    Formation of Net Lease Guarantor Seller Guarantor intends to
merge with and into Caesars Growth Properties Holding, LLC prior to the Closing
Date (the “Proposed Merger Transaction”); however approval of the Louisiana
Gaming Control Board is required to consummate the Initial Tenant’s Financing
(as defined in the Net Lease) that will be available to Caesars Growth
Properties Holding, LLC following the consummation of the Proposed Merger
Transaction.  Seller shall cause Seller Guarantor and Net Lease Guarantor to use
their respective reasonable best efforts to obtain such approval and to cause
the Proposed Merger Transaction and Tenant’s Initial Financing to be consummated
promptly upon the receipt of such regulatory approvals (and, if such regulatory
approvals have been obtained, in all events prior to the Closing Date) (it being
understood that Seller shall not be required to consummate the Proposed Merger
Transaction unless such approvals are obtained). Within three Business Days
after the consummation of the Proposed Merger Transaction, Seller shall cause
Net Lease Guarantor to assume Seller Guarantor’s obligations under the PSA
Seller Guaranty pursuant to documentation reasonably acceptable to Seller and
Buyer. Seller and Buyer acknowledge and agree that if Seller does not obtain
such regulatory approvals at the hearing of the Louisiana Gaming Control Board
scheduled for December 21, 2017, Seller and Buyer will nevertheless use good
faith efforts to consummate the Transaction, provided, that, Buyer acknowledges
and agrees that Seller shall have sole discretion in making the determination
whether Seller and its Affiliates may consummate the Transaction if the Proposed
Merger Transaction is not consummated. Notwithstanding the foregoing, Seller
shall have no obligation to cause any of its Affiliates to restructure any of
their holdings or to obtain different financing in an effort to obtain such
regulatory approval.
[Remainder of page intentionally blank]









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.


SELLER:
HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company


By: /s/ Eric Hession____________________
Name: Eric Hession
Title: Treasurer


 







BUYER:
CLAUDINE PROPERTY OWNER LLC, a Delaware limited liability company





By:_/s/ John Payne______________________
Name: John Payne
Title: President and Secretary



